                      Case 1:19-cv-01974-TNM Document 4 Filed 07/08/19 Page 1 of 2
                       Case 1:19-cv-01974-TNM Document 3 Filed 07/08/19 Page 12 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:1 9-cv-1 974

                                                       PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, ([any)                Jessie K. Liu
was received by me on (date)                    July 8, 2019


           IJ   I personally served the summons on the individual at (place)
                                                                                       on (date)                                 ; or

          171 I left the summons at the individual's residence or usual place of abode with (name)
                                                                      a person of suitable age and discretion who resides there,
          On (date)                               ,   and mailed a copy to the individual's last known address; or

          11 I served the summons on (name of individual)                                                                                  ,   who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                       On (date)                                 ; or

          0     I returned the summons unexecuted because                                                                                        ; or

          IV    Other (specify):     I served the summons on Tammy Dawkins, Paralegal, who represented that she was authorized to
                                     accept service of process on behalf of the U.S. Attorneys Office for the District of Columbia, on July 8,
                                     2019, and she provided the attached stamped first page of the complaint as a receipt.


          My fees are $            0.00           for travel and $        0,00              for services, for a total of$               0.00


          I declare under penalty of perjury that this information is true,



Date:           July 8, 2019
                                                                                                         's signature

                                                                                             Lily Hsu, Law Clerk
                                                                                                Printed name and title

                                                                           Office of General Counsel, U.S. House of Representatives
                                                                           219 Cannon House Office Building
                                                                           Washington, D.C. 20515
                                                                                                   Server's address

Additional information regarding attempted service, etc:
        Case 1:19-cv-01974-TNM Document 4 Filed 07/08/19 Page 2 of 2
             Case 1:19-cv-01974 Document 1 Filed 07/02/19 Page 1 of 49




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF REPRESENTATIVES,
 1102 Longworth House Office Building
 Washington, D.C. 20515,

                                        Plaintiff;

                 V.


 UNITED STATES DEPARTMENT OF
 THE TREASURY,
 1500 Pennsylvania Avenue, N.W.
 Washington, D.C. 20220,

 INTERNAL REVENUE SERVICE,                                           Case No. 1:19-cv-1974
 1111 Constitution Avenue, N.W.
 Washington, D.C. 20224,

 STEVEN T. MNUCHJN,
 in his official capacity as Secretary of the
 United States Department of the Treasury,
 1500 Pennsylvania Avenue, N.W.
 Washington, D.C. 20220,

 CHARLES P. RETTIG,
 in his official capacity as Commissioner of the
 Internal Revenue Service,
 1111 Constitution Avenue, N.W.
 Washington, D.C. 20224,



                                       Defendants.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.      The Committee on Ways and Means of the United States House of

Representatives (Ways and Means or Committee) brings this action against Defendants United



                                                                                     AW11
                                                                                  I!Q1IfIIib
                                                                                       --    I
